DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Figure 1 and paragraphs [0002]-[0005] of the specification) in view of Ishikawa et al. (US 6,478,438).

Regarding claim 1, AAPA discloses an illuminated keyboard (Paragraph [0002]), comprising: 
a backlight module (Figure 1), comprising: 
a reflector (Figure 1, reflector 3); 
a light guide plate (Figure 1, light guide plate 2), disposed on the reflector, wherein a surface of the light guide plate facing the reflector has a plurality of microstructures (Figure 1, microstructures 22); 
a light source, located on a light incident surface side of the light guide plate (Figure 1, light source 5); and 
a light shielding plate (Figure 1, light shielding plate 4), disposed on the light guide plate, wherein the light shielding plate has a shielding area and a light transmissive area (Figure 1 shows 4 has a shielding area and a transmissive area 41), and the plurality of microstructures are correspondingly disposed in the light transmissive area (Figure 1 shows 22 are located in 41); and 
a key structure, having a plurality of keycaps, wherein the plurality of microstructures are correspondingly disposed under each of the plurality of keycaps (Paragraph [0003]). 
AAPA fails to teach wherein in the plurality of microstructures correspondingly disposed under each of the plurality of keycaps, peaks of any two of the plurality of microstructures adjacent to each other keep different distances from the surface of the light guide plate facing the reflector. 
Ishikawa et al. disclose a plurality of microstructures, peaks of any two of the plurality of microstructures adjacent to each other keep different distances from the surface of a light guide plate facing a bottom surface (Figure 5 shows 15 with a plurality of microstructures where adjacent peaks are different distances from 2). 
Thus, AAPA and Ishikawa et al. each disclose a light guide plate having a plurality of microstructures. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the plurality of microstructures of Ishikawa et al. could have been substituted for the plurality of microstructures of AAPA because both the plurality of microstructures serve the purpose of guiding light through the light guide. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of guiding light through the light guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plurality of microstructures of Ishikawa et al. for the plurality of microstructures of AAPA according to known methods to yield the predictable result of guiding light through the light guide.

Regarding claim 2, AAPA and Ishikawa et al. disclose the illuminated keyboard according to claim 1, wherein the plurality of microstructures facing the reflector are concave to the light guide plate (Ishikawa et al.: Figure 5, concave portion of the microstructures of 15).

Regarding claim 3, AAPA and Ishikawa et al. disclose the illuminated keyboard according to claim 1, wherein the plurality of microstructures facing the reflector are convex from the light guide plate (Ishikawa et al.: Figure 5, convex portion of the microstructures of 15).

Regarding claim 4, AAPA and Ishikawa et al. disclose the illuminated keyboard according to claim 1, wherein a portion of the plurality of microstructures facing the reflector are convex from the light guide plate, while another portion of the plurality of microstructures facing the reflector are concave to the light guide plate, and the plurality of microstructures convex from the light guide plate and the plurality of microstructures concave to the light guide plate are alternatively disposed (Ishikawa et al.: Figure 5: See below).

    PNG
    media_image1.png
    321
    527
    media_image1.png
    Greyscale


Regarding claim 5, AAPA and Ishikawa et al. disclose the illuminated keyboard according to claim 1, wherein the plurality of microstructures have surface roughness (All surfaces have some level of surface roughness, starting at zero, and thus the plurality of microstructures have surface roughness).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Figure 1 and paragraphs [0002]-[0005] of the specification) in view of Ishikawa et al. (US 6,478,438) and further in view of Perner (US 2002/0164120).

Regarding claim 6, AAPA and Ishikawa et al. disclose the illuminated keyboard according to claim 1.
AAPA and Ishikawa et al. fail to teach wherein the plurality of microstructures correspondingly disposed under any two of the plurality of keycaps adjacent to each other are arranged differently.
Perner discloses wherein a plurality of microstructures correspondingly disposed under any two of a plurality of contact pads adjacent to each other are arranged differently (Figure 1 shows that 16a, 16b, 16c, and 16d are each arranged differently [increased size].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Perner to increase the size of the plurality of microstructures of AAPA and Ishikawa et al. based on the distance from the light source.  The motivation to combine would have been in order to create more uniform light output.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang et al. (US 2003/0103359) disclose an illuminated keyboard comprising a backlight module containing a reflector, a light guide plate and a light source, and a key structure (Figures 2-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
26 October 2022